Title: From Thomas Jefferson to the Surveyor of Monongalia County, 3 June 1781
From: Jefferson, Thomas
To: Surveyor of Monongalia County


        
          Sir
          Charlottesville June 3d. 1781.
        
        It having become impracticable to settle the boundary between this State and Pensylvania by Astronomical Observations during the present Season, it is referred by mutual Consent till the next year. In the mean time it is agreed that Masons and Dixons line shall be extended twenty three miles with a Surveyors Compass only in the usual manner marking the Trees very slightly. I am therefore to desire you to undertake to do this in Conjunction with such person as shall be appointed by his Excellency President Reid, and report your work to the Executive. We shall rely on your engaging Chain Carriers markers &c. the expense of which shall be paid by the public. I am &c.,
        
          Thomas Jefferson
        
      